Citation Nr: 1729952	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-28 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and an Observer



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to January 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) in July 2008, which granted service connection for PTSD, and assigned a 50 percent disability rating, and in May 2009, which denied TDIU.  In April 2017, a videoconference hearing was held before the undersigned; a transcript is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claims.

A July 2008 rating decision granted service connection for PTSD, rated 50 percent.  In March 2009, the Veteran requested an increased rating and claimed entitlement to TDIU.  A May 2009 rating decision denied the PTSD increase and also TDIU.  In June 2009, he filed a notice of disagreement (NOD) with those decisions.  In September 2011, the AOJ issued a statement of the case (SOC) on the issue of entitlement to TDIU, but not with respect to the PTSD rating.  Although the AOJ addressed both issues in a February 2017 supplemental SOC (SSOC), the current record before the Board does not include an SOC in the matter of entitlement to a rating in excess of 50 percent for PTSD.  Under 38 C.F.R. § 19.26(d), an SOC must be issued in response to a timely/appropriate NOD (unless the matter is otherwise resolved); under 38 C.F.R. § 19.31, an SSOC may not be used to respond to an NOD on newly appealed issues that were not addressed in an SOC.  Accordingly, the Board is required to remand the issue of entitlement to an increased rating for PTSD for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities, to include his service-connected PTSD.  The Board finds that additional development should be made concerning the Veteran's TDIU claim, including obtaining a vocational assessment. Additionally, because adjudication of the Veteran's increased rating claim for PTSD will likely impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following:

1. The AOJ should issue an appropriate SOC addressing the issue of the Veteran's increased rating claim for PTSD.

2. Thereafter, the AOJ should schedule the Veteran for a Social and Industrial Survey with respect to ALL of his service-connected disabilities and ensure that the Veteran is notified of the date and time of such at his most recent address of record.  The entire claims file should be made available to, and be reviewed by, the social worker in conjunction with this request.

A complete employment history of the Veteran should be obtained, including the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should also be made.

The social worker is requested to opine on the types of limitations the Veteran's service-connected disabilities ALONE (without consideration of his age or nonservice-connected disabilities), have on his ability to secure or follow a substantially gainful occupation.  The social worker is requested to discuss the types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A comprehensive rationale must be provided for all opinions rendered.

3. The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




